Edward M. O’Gorman, J.
The petitioner has filed a petition containing 53 names for opportunity to ballot in a primary election pursuant to section 148 of the Election Law.
This petition was rejected by the Board of Elections, on the ground that two of the sheets of the petition (Nos. 4 and 9) containing a total of 8 signatures were invalid because the statement of the subscribing witness failed to state the total number of signers on each of the above sheets. The elimination of these 8 signatures reduces the total number of valid signatures to 45, 4 less than required.
I find that the action of the Board of Elections in rejecting this petition must be affirmed. The requirement that the number of signatures be inserted in the statement of the subscribing witness is one of the major safeguards against fraud contained on the face of each sheet. It is designed to detect and prevent the unauthorized placement of signatures on the sheets of a petition after the same has been attested to by the subscribing witness. Petitioner’s failure in this regard is not a mere irregularity, and cannot be disregarded. (See Matter of O’Brien v. Meisser, 14 A D 2d 600, affd. 10 N Y 2d 799.)
The relief sought by petitioner is denied.